Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 30 April 2020.  In virtue of this communication, claims 1-18 are currently presented in the instant application.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) submitted on 4/30/2020 and 10/13/2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki (Publication No.: JP 2006332814, cited and provided with the IDS submitted on 10/13/2020, a machine translation is provided with this Office Action, herein known as Nobuyuki).

With respect to claim 1, Nobuyuki discloses a camera module (all references with Fig. 1), comprising: 
a lens module configured to accommodate a lens (barrel 2); 

an image sensor disposed on the substrate (image pickup element 11); 
a support member coupled to the lens module to define a gap between the image sensor and the lens module (pedestal 5); 
a first adhesive member fixing a location of the support member with respect to the substrate (adhesive 60); and
a second adhesive member fixing a location of the lens module with respect to the support member (photocurable adhesive 30).
Nobuyuki does not explicitly disclose a first housing coupled to the lens module; and a second housing configured to accommodate the substrate and coupled to the first housing.
Nobuyuki discloses that the camera module is placed in a mobile phone or the like, but gives no description of it).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Nobuyuki by placing the module in a cell phone as desired by Nobuyuki, and Official Notice is being taken that cell phones have front and back casings which would qualify as the first and second housings, respectively, and with the broadness of “coupling” would meet the limitations of this claim.

With respect to claim 2, Nobuyuki further discloses a module wherein a first groove configured to accommodate the second adhesive member is disposed in the support member or the lens module (adhesive 30 of Fig. 1 is placed between a gap between the support member and the lens module where the threads meet).

With respect to claim 3, Nobuyuki further discloses a module wherein the first groove is elongated from an outer circumferential surface of support member toward an outer circumferential surface of the lens module (adhesive 30 of Fig. 1 is placed between a gap between the support member’s outer surface and the lens module’s outer surface where the threads meet).

With respect to claim 4, Nobuyuki further discloses a module wherein the first groove is disposed in a contact region of the lens module and the support member (adhesive 30 of Fig. 1 is placed between a gap between the support member and the lens module where the threads meet).

With respect to claim 5, Nobuyuki further discloses a module wherein the first groove is formed in a spiral shape on an outer circumferential surface of the lens module or an inner surface of the support member (ring groove around the entire module, otherwise also the spiral groove forming the threads where the adhesive is placed; Fig. 1).

With respect to claim 6, Nobuyuki further discloses a module wherein the first groove extends along an optical axis direction of the lens module (adhesive 30 of Fig. 1 is placed between a gap between the support member’s outer surface and the lens module’s outer surface where the threads meet, which extends both parallel and perpendicular to the optical axis as it is a three-dimension space).

With respect to claim 7, Nobuyuki further discloses a module wherein the lens module comprises a guide protrusion (male screw portion 26) and the support member comprises a guide groove configured to interact with the guide protrusion to guide a movement of the lens module in an optical axis direction (female threaded portion 53).

With respect to claim 8, Nobuyuki further discloses a module wherein the lens module comprises a protrusion that is elongated in a direction intersecting an optical axis to define a minimum distance between the lens module and the image sensor along the optical axis (from the machine translation provided: “A substantially annular stopper portion 56 is provided on the inner side of the connecting portion between the upper pedestal 51 and the lower pedestal 52 so as to restrict the movement limit position of the male screw portion 26 of the barrel 2 in the screwing direction.”; therefore, either the lowest male screw 26, or the bottom surface of barrel 2 which would come into contact with stopper portion 56 would qualify for this claim).

With respect to claim 9, Nobuyuki discloses a camera module (Fig. 1), comprising: 
a lens module configured to accommodate a lens (barrel 2); 
a support member configured to accommodate a portion of the lens module (pedestal 5); 
a first adhesive member (60) coupling a substrate (1) with the support member (5); and 
a fastener configured to fasten the lens module to the support member (screw threads 26 and 53, in combination); 
Nobuyuki does not explicitly disclose a first housing coupled to the lens module; and a second housing configured to accommodate the substrate and coupled to the first housing.
Nobuyuki discloses that the camera module is placed in a mobile phone or the like, but gives no detailed description of it in the technical field.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Nobuyuki by placing the module in a cell phone as desired by Nobuyuki, and Official Notice is being taken that cell phones have front and back casings which would qualify as the first and second housings, respectively, and with the broadness of “coupling” would meet the limitations of this claim.

With respect to claim 10, Nobuyuki further discloses a camera module wherein the fastener is formed in one or both of the lens module and the support member in a spiral shape (screw threads are formed in both the barrel 2 and support 5).

With respect to claim 12, Nobuyuki further discloses a camera module further comprising a second adhesive member disposed between the lens module and the support member (adhesive 30, see rejection of claim 1 above).

With respect to claim 13, Nobuyuki further discloses a camera module wherein the support member has a first thickness along a direction perpendicular to an optical axis at an object-side end of the support member and a second thickness, which is different from the first thickness, along the direction perpendicular to the optical axis at an image-side end of the support member (see Fig. 1; the thickness of upper portion 51 is thicker than the lower portion 52 at the lower portion).

With respect to claim 14, Nobuyuki further discloses a camera module wherein the first thickness is greater than the second thickness (see Fig. 1; the thickness of upper portion 51 is thicker than the lower portion 52 at the lower portion).

With respect to claim 15, Nobuyuki further discloses a camera module wherein the first adhesive member is disposed between the image-side end of the support member and the substrate along a direction parallel to the optical axis (see adhesive 60 in Fig. 1, which is at the very bottom image-side end of the support member).

With respect to claim 16, Nobuyuki further discloses a camera module wherein the second adhesive member is disposed between the object-side end of the support member and the lens module along a direction parallel to the optical axis (see adhesive 30 in Fig. 1 and Fig. 3; the adhesive extends slightly above the support 5 in the optical axis direction, and is below the outermost regions in the perpendicular direction of the lens module; if you draw a line straight through the middle of the adhesive 30 of Fig. 1 you would contact from bottom to top the substrate, support stopper, object side end of the support (including the threads), the adhesive, then the lens module overhang).

With respect to claim 17, Nobuyuki further discloses a camera module wherein the second adhesive member is disposed between the object-side end of the support member and the lens module along the direction perpendicular to the optical axis (see adhesive 30 in Fig. 1, drawing a line left to right through the middle of adhesive 30 would contact the object-side end of the support, the adhesive, then the lens module).

With respect to claim 18, Nobuyuki further discloses a camera module wherein the second adhesive member is disposed between the object-side end of the support member and the lens module along a direction parallel to the optical axis and along the direction perpendicular to the optical axis (see rejections of claims 16 and 17 above).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobuyuki as applied to claim 9 above, and further in view of Woo et al. (Publication No.: KR 10-0862485 B1, cited in the IDS submitted on 10/13/2020, a machine translation provided with this Office Action, herein known as Woo).

With respect to claim 11, Nobuyuki does not disclose a module wherein the fastener comprises a bolt configured to penetrate the support member and elongated to an outer circumferential surface of the lens module.
Woo Fig. 1 teaches a lens barrel (13) connected to a support (21) that is mounted to a substrate (22) using an adhesive (32) by a bolt (16a,b) and elongated to an outer circumferential surface of the lens module (extends along the length of the outer surface of the lens module).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the module of Nobuyuki by replacing the screw fastener of Nobuyuki with a bolt fastener of Woo which would completely secure the support and lens module together while losing the ability to adjust the focus.  If the focusing ability is to be maintained, alternatively Woo Fig. 1 further teaches interior threads on the lens barrel to allow the lens housing to move up and down for focusing.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
9/11/2021